Let me take this opportunity to offer my sincere condolences to all those affected by the destruction wrought by Hurricanes Irma and Maria and to the people of Mexico, who have been hit by successive earthquakes in past few days.
Twenty-five years ago, my country’s first President, Franjo Tuđman, addressed the General Assembly as Croatia was being admitted to the United Nations, which brought us back into the fold of free nations. At that time, he appealed to the international community to help end the aggression against Croatia and establish lasting peace. Since then, my country has been rebuilt, modernized and profoundly transformed and has become one of Europe’s top tourist destinations. Today Croatia is a State member of the European Union and NATO. Building on its unique historical circumstances, we are now actively participating in peacekeeping operations around the globe and providing development aid to societies in need.
I address the Assembly as the Prime Minister of a country that in that relatively short time has served on the Security Council, presided over the Economic and Social Council and chaired the Peacebuilding Commission, and which is currently a member of the Human Rights Council.
Today we celebrate the International Day of Peace. I would like to reiterate that, as a peace-loving nation — as symbolized here at the United Nations by the recently restored Peace Monument by our great sculptor, Antun Augustinčić — Croatia is a strong advocate of a rules-based international order. At the national and global levels, we believe that institutions need to be more open to the public and genuinely involve people in their decision-making. It is only through an active and informed citizenry that we can make Governments accountable and create credible institutions.
Only well-functioning institutions ensure the implementation of the rule of law. Such citizen involvement brings about a welcome mix of representative and participatory democracy by bringing forward substantiated arguments and avoiding superficial and misleading populism. Croatia places great emphasis on peace, justice and strong institutions as one of the 17 goals to transform our world.
Our own experiences in building State institutions were a particular challenge for a country that achieved peace and re-established its territorial integrity only 20 years ago. Croatia is dedicated to assisting others in post-conflict transitions with its own experiences in reconciliation and confidence-building.
We were a recipient of international security assistance, including through several United Nations missions. One of the most successful peacekeeping missions to date was the United Nations Transitional Administration in Eastern Slavonia, Baranja and Western Sirmium, which ended in January 1998 with the peaceful reintegration of our formerly occupied territories. We put at the world’s disposal that unique know-how and extensive expertise as a useful complementary contribution to the international community’s efforts in similar situations, such as with the implementation of the Minsk agreements in Ukraine, where we can draw many parallels.
Discussing strong international organizations globally also means addressing the strength of this institution — the United Nations. As the world changes, our firm belief is that the United Nations must also keep up and change. Croatia supports the Secretary-General’s drive to reform the Secretariat, especially in peacekeeping and development. The Secretary-General’s surge in diplomacy is also a much- needed development.
Security Council reform is central to United Nations reform. It is vital that its membership — both permanent and non-permanent — be regionally balanced and more reflective of the world 70 years into the Organization’s life. In particular, we believe that the path to achieving that goal would be expedited by enlarging both categories of membership, including by ensuring that the Group of Eastern European States is better represented in the Security Council’s non-permanent membership.
One of the effects of globalization is that the world is faced with an unprecedented number of people on the move. Refugee crises and mass migration are a reality. One in 30 people around the world is a migrant. Croatia has faced acute refugee and migrant crises in the past. The approach we took — and will always take — was one that put people first. In the context of the upcoming negotiations on the global compact on migration, we advocate an approach to human mobility that prioritizes the safety, dignity and the human rights and fundamental freedoms of all migrants, no matter where they come from or where they are headed.
As with all global challenges, a holistic approach is required in that regard. We therefore need to work together to fight the root causes of mass migrations — be it poverty, failing States and wars or climate change and natural disasters — while standing against exploitation and abuse in the context of human trafficking and people smuggling. In the framework of the European Union, Croatia is working with its partners on stemming the illegal flows of people, especially from the Eastern Mediterranean-Balkan route, while at the same time providing concrete support to countries of origin to address root causes, in particular through its development aid programmes.
In addressing crises across the globe, our focus should be on early warning, prevention and diplomacy. Any post-conflict measure comes too late, especially in terms of human life. Conflicts need to be dealt with on a case-by-case basis and require tailor-made approaches. While a consistent approach to conflicts by the United Nations, and in particular by the Security Council, is essential for the Organization’s credibility, copy- pasted, one-size-fits-all approaches are not the most effective way to proceed.
In understanding the situation and risks on the ground, we must in particular draw on the knowledge and experience of local populations, neighbouring countries and regional organizations. Croatia believes that when addressing conflicts and crises — be it in Syria, Libya, Iraq, Yemen or anywhere else in the world — it is important to have a global, comprehensive approach based on solidarity and coordinated international effort under strong United Nations leadership. Such an approach would include political, humanitarian, socioeconomic, stabilization and security elements, and in which reconstruction goes hand in hand with reconciliation and building resilience.
Our contribution to peacekeeping operations will continue to be an important component of our foreign policy, both through direct participation and sharing our experiences and expertise or know-how. Croatia has contributed to 19 United Nations peacekeeping operations to date, and we are currently preparing our contribution to United Nations Interim Force in Lebanon. Like many other countries, apart from United Nations peacekeeping operations, we also participate in international operations led by other organizations, such as the European Union, NATO and the Organization for Security and Cooperation in Europe.
Human rights and fundamental freedoms are universal values. We should spare no effort in their promotion and protection. Any violation of human rights requires an immediate and appropriate response. We advocate tighter links between the Human Rights Council and the Security Council. We also acknowledge the importance of the principle of the responsibility to protect. We take particular pride in the fact that one of Croatia’s top diplomats leads the United Nations efforts in that regard.
We welcome the establishment of the United Nations Office of Counter-Terrorism, as it is evident that there is a real need for strategic coordination and leadership for our global counter-terrorism efforts. It is also necessary that we continue working on preventing and countering radicalization and violent extremism.
Croatia fully supports the recent unanimous Security Council action on North Korea, whose actions represent a direct threat to international peace and security. We appeal to the North Korean authorities to discontinue developing and testing nuclear weapons and to fully meet their commitments under international law, the relevant to the Security Council resolutions and the global non-proliferation regime.
Adherence to the standards, principles and rules of international law and their faithful implementation provide a firm foundation for lasting peace and stability worldwide, to which we are deeply attached. In that regard, I would particularly like to recall the principles of good faith and free consent. We believe that disputes should be resolved through peaceful means and in conformity with international law.
It is of the utmost importance that all international adjudications meet the highest legal standards and fully respect their own relevant rules. Compromising the impartiality or independence of international adjudicators or tribunals, as was the case in the terminated arbitration process between Croatia and Slovenia, makes their decisions legally void — and left Croatia with no choice other than to withdraw from the arbitration process.
We consider that that example of undermining the rule of law is a discouragement for States considering third-party dispute settlement. At the same time, we want to solve the open border issue with our neighbouring friend and ally Slovenia through bilateral dialogue. In addition, Croatia strongly supports the full and unequivocal implementation of all applicable rules of international humanitarian and criminal law, as well as the full investigation and punishment of all atrocities.
Preserving peace and stability in South-East Europe is obviously of key importance for my country. While the world faces many overwhelming challenges, we should bear in mind that regional stability in South- East Europe is still to be entrenched. By transferring our knowledge and promoting the integration of the countries of South-East Europe into the European Union and NATO — if they so wish — Croatia actively encourages stability in the region.
We believe in building strong societies in our neighbourhood, while aiming to shift away from containing crises towards prevention, political dialogue and active engagement. That is especially important in neighbouring Bosnia and Herzegovina, where the proper implementation of the constitutional equality of its three constituent peoples — Bosniaks, Serbs and Croats — is a prerequisite for ensuring the full functionality and stability of the State and its European integration process, which we wholeheartedly support.
Two years ago, through the adoption of the 2030 Agenda for Sustainable Development, the international community properly recognized the limits to the reach of individual Governments. Universal challenges indeed demand our joint response. In addition, cooperation with academia, the business community and civil society is indispensable, but it would be unwise not to also tap the ideas and ingenuity of each individual in our respective societies, especially of our youth, who, in the age of modern technology, are absorbing knowledge and acquiring skills in a faster and more open manner. It is therefore our global task to adjust our educational systems to form future responsible citizens, to give them job opportunities and fit the real needs of our labour markets. Coming from Croatia, the homeland of the great inventor Nikola Tesla, I cannot but stress how vitally important it is that the United Nations facilitate a transformation towards the age of the digital economy and narrow the digital divide, which could generate new inequalities.
Eradicating poverty remains our primary development objective, since it is a cause and consequence of conflict, instability and crises. But it is only by paying equal attention to transformational, cross-cutting elements — such as human rights, equality, good governance, the rule of law and inclusive societies — that we will be able to achieve true sustainable development.
As we are witnessing the daily erosion of climate conditions and increasing natural disasters, more is required from humankind. That burden is ours to bear. In recent months, unfortunately, my country was not spared wildfires and floods either, which reached unprecedented dimensions. Those increasingly worrying warnings are a call to action, without delay. Croatia has already demonstrated its dedication to global efforts to preserve the environment by ratifying the Paris Agreement. Two days ago I expressed our principled support to the new French initiative — the Global Pact for the Environment — aimed at better coordinating global action against climate change.
In the context of sustainable development, synergies among global, national and local policies need to be strengthened. We believe that next year’s High-level Political Forum on Sustainable Development will offer a platform to discuss efficient measures for a true transformation towards sustainable and resilient societies, such as the pivotal goal of making cities and human settlements inclusive and safe, while granting their inhabitants a proper quality of life.
Croatia’s commitment to multilateralism is unwavering. We believe in the United Nations system and our joint potential to promote effective, inclusive and sustainable global governance based on the rules and principles of international law. It is with that aspiration in mind that Croatia joined the United Nations 25 years ago. A quarter of a century later, I stand before the Assembly with the same noble ambitions and responsibility for respect of human rights and fundamental freedoms, democracy and economic betterment, for solidarity with humans living in precarious conditions and for common issues concerning our planet. Only with joint vigour to that end can we advance and materialize our professed common goals and values. It is incumbent upon us to do so, and the time is now.